                Case 1:15-cv-05236-LTS-KHP Document 906
                                                    909 Filed 08/17/20
                                                              09/30/20 Page 1 of 1




                                             THE CITY OF NEW YORK
JAMES E. JOHNSON                            LAW DEPARTMENT                                               Melanie V. Sadok
Corporation Counsel                             100 CHURCH STREET                                     phone: (212)356-4371
                                                NEW YORK, NY 10007                                      fax: (212)356-2019
                                                                                               email: msadok@law.nyc.gov



                                                                     August 17, 2020

        By ECF
        The Honorable Laura Taylor Swain
        United States District Judge                                          MEMO ENDORSED
        United States District Court, Southern District of New York
        500 Pearl Street
        New York, New York 10007

                        Re: Noel, et al. v. City of New York, 1:15-CV-05236 (LTS)(KHP)

        Your Honor:
                        I am an Assistant Corporation Counsel in the office of James E. Johnson,
        Corporation Counsel of the City of New York, attorney for defendant the City of New York in
        the above-referenced matter. I am writing to request that the Court deem the City’s August 14-
        15, 2020 filings timely. The City encountered filing issues with the exhibits to the Polifione
        Declaration (ECF 903 and 905) which it had started filing well before midnight. Unfortunately,
        each exhibit had to be reloaded each time we attempted to file, and there were multiple attempts.
        Ultimately, Ms. Polifione filed ECF 903 before midnight but needed to finish the exhibits and
        thus re-filed the declaration with the remaining exhibits (ECF 905) shortly after midnight (thus
        together ECF 903 and 905 contain the full set of exhbits). While focusing on resolving the issues
        with the exhibits to the Polifione Declaration, we lost track of time and shortly before midnight
        realized we hadn’t yet filed our 56.1 Statement (ECF 904). We started that filing before midnight
        and I believe it was deemed filed at midnight. We respectfully request that ECF 905 and 904 be
        deemed timely filed, and that ECF 903 and 905 be deemed properly filed.

                        Thank you for your consideration of this matter.


                                                                     Respectfully submitted,
      The request is granted. DE# 906 resolved.
      SO ORDERED.                                                    /s/
      9/24/2020
      /s/ Laura Taylor Swain, USDJ                                   Melanie V. Sadok
                                                                     Assistant Corporation Counsel

        cc:      By ECF
                 Attorneys for Plaintiffs
